COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Matthew G. Dilick, East Bissonett Ltd., East Bissonett
                            GP, Inc., and Flat Stone II Ltd.

Appellate case number:      01-14-00667-CV

Trial court case number:    2010-20973

Trial court:                234th District Court of Harris County

       On August 11, 2014, relators, Matthew G. Dilick, East Bissonett, Ltd., East
Bissonett GP, Inc., and Flat Stone II Ltd., filed a petition for writ of mandamus
challenging the trial court’s orders denying relators’ motions for leave to designate
responsible third parties and for severance. The Court requests a response to the petition
for writ of mandamus from the real parties in interest. It is ordered that the response of
any interested party, if any, shall be due no later than Tuesday, September 2, 2014.
       It is so ORDERED.



Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: August 12, 2014